SUMMARY ORDER
Petitioner Wan Wen Lu, a native and citizen of China, seeks review of a July 16, 2003 order of the BIA summarily dismissing Lu’s appeal of the January 14, 2002 decision of Immigration Judge (“IJ”) William F. Jankun denying his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”) In re Wan Wen Lu, No. A 77 643 106 (BIA September 29, 2005). We assume the parties’ familiarity with the underlying facts and procedural history of the case.
Lu fails to address the reason for the BIA’s summary dismissal in his brief to this Court. He has therefore waived any argument in this regard, see Yueqing Zhang v. Gonzales, 426 F.3d 540, 542 n. 1, 546 n. 7 (2d Cir.2005), and we have no basis to disturb the BIA’s decision. For the foregoing reasons, the petition for review is DENIED. Having completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DENIED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).